Title: To James Madison from Rufus King, 10 April 1801
From: King, Rufus
To: Madison, James


No. 9.Dear Sir,
London April 10. 1801.
The unexpected occupation of Hamburgh by the Danes, and the Treaty between France and Naples have nearly completed the exclusion of the Ships of England from the Ports of the Continent: if the King of Prussia take possession of Hanover, as it is believed he will do, the Ems and the Weser will in like manner be closed; and as Portugal is unable to resist the measures employed against her, the Ships of England must very shortly be excluded from every Port of the Continent from Archangel to Venice.
Notwithstanding these impediments, Goods of all descriptions have been sent and in unusually large quantities, in neutral Ships, directly from England to France. The difficulty in procuring neutral Flags since the misunderstanding with the northern Powers has somewhat checked this Commerce, which will, however, be now resumed with fresh vigour in American Bottoms. French Merchants have openly attended the Sales of the East India Company, and their purchases are shipped directly to France under Licences granted by the Privy Council which, although they do not specify the ownership, protect the Property in its Passage. Each Country seems disposed to encourage this intercourse; France by opening her Ports to Vessels coming immediately from England, and England by protecting French-men, who come hither as Swiss Merchants, in their purchases, and assisting them by taking off the sequestration upon Debts due to Persons residing in France, on condition that the money be laid out in the purchase of Goods to be exported to the Continent.
Tho’ frequent Couriers pass and repass between Paris and London, Peace continues to be the subject of doubtful expectation, and will remain so ’till the uncertainty which hangs over the expeditions against Egypt and the Baltic shall be removed. It is quite probable that something decisive has by this time taken place in Egypt. Accounts are hourly expected of the proceedings of the Fleet under Sir Hyde Parker: the delay which occurred in attempting the passage of the Sound, after the fleet reached the Cattegat has given rise to the belief that negotiations were still going on, notwithstanding the English Legation has left Copenhagen, and the Danish Envoy leaves London tomorrow; but the delay is more naturally explained by the fact that a steady and leading wind is necessary to enable the fleet to proceed.
If Egypt be evacuated by the French, a very thorny point in the way of negotiation will be overcome, and Malta in this event might be given to Russia as the price of reconciliation with that Power. France will doubtless put forward a demand that England shall acknowledge the Principles of the northern League, but may perhaps be willing to abandon the Claim when every other difficulty in the way of Peace shall be got over. With perfect respect and Esteem, I have the honour to be Dear sir, Your obedt. & faithful Servant
Rufus King
 

   
   RC (DNA: RG 59, DD, Great Britain, vol. 9). In a clerk’s hand, signed by King; docketed by Wagner as received 24 May.


